 In theMatterOfWESTINGHOUSEELECTRICCORPORATION,EMPLOYERandLOCAL 107,UNITED ELECTRICAL,RADIO&MACHINEWORKERSor AMERICA, CIO, PETITIONERCase No.4R-303. Decided January14,1947Cllr.Robert D. Blasier,of Pittsburgh, Pa., for the Employer.Mr. H. H. Goldstein,of Philadelphia, Pa., for the Petitioner.Mr. Henry W. de Koznuian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Phila-delphia, Pennsylvania, on November 22, 1946, before Helen F. Hum-phrey, hearing officer.At the hearing the Employer moved to dismissthe petition.Ruling was reserved for the Board. For reasons here-inafter stated, the motion is denied.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case,' the National Labor RelationsBoard makes the following:FINDINGS Or FACTI.THE BUSINESS OF THE EMPLOYERWestinghouse Electric Corporation is a Pennsylvania corporationhaving its principal office in Pittsburgh, Pennsylvania, and operatingplants in various States of the United States.The Employer's plantin Lester, Pennsylvania, known as the South Philadelphia Works, issolely involved in this proceeding.At the South Philadelphia Worksthe Employer is engaged in the manufacture of steam turbines, reduc-tion gears, steam condensers and other auxiliary apparatus for indus-trial and central station plants and ship propulsion.During 1945the Employer purchased raw materials for the South PhiladelphiaWorks valued in excess of $1,000,000, approximately 50 percent of1No objection having been made to the Employer's motion filed after the hearing, to cor-rect the record in certain respects, this motion is granted and the record is correctedaccordingly.72 N L R B, No. 13.60 WESTINGHOUSE ELECTRIC CORPORATION61which was shipped from points outside the Commonwealth of Penn-sylvania.During the same period the Employer sold products valuedin excess of $1,000,000, approximately 50 percent of which was shippedfrom the South Philadelphia Works to points outside the Common-wealth of Pennsylvania.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of its police guards at the South Phila-delphiaWorks until the Petitioner has been- certified by the Boardin an appropriate unit 2The Employer contends that the petitionshould be dismissed because (1) the police guards have monitorialduties and are not "employees" within the meaning of the Act;(2) that even if the police guards are "employees," they cannot berepresented by the Petitioner inasmuch as the Petitioner is alreadythe representative of the Employer's production and maintenanceemployees.Recently in theMonsanto Chemical Companycase,' amajority of the Board reaffirmed prior unanimous holdings thatguards are employees within the meaning of the Act,4 and held fur-ther that the Board will not prohibit monitorial employees from beingrepresented by the same labor organization which represents theproduction and maintenance employees over whom the monitorialfunctions are exercised.Accordingly, we reject the Employer'sColl telitl oils.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, Within the memmingof Section 9 (c) and Section 2 (6) and (7) of the Act.2On November 19, 1945, the Employer and the Petitioner executed an agreement coveringthe police guards at the Employer's South Philadelphia WorksOn January 28, 1946, theEmployer terminated this agreement, the termination having become effective March 31,19463 71 N L R B 114Matter of Seeger-Sunbeam Corporation, Evansville Division,69 N L R B 985,Matterof Diavo Corporation,52 N L R B 3236See alsoMatter of The Electric Auto-Late Company, Spark PingDivision, 71 N L R B.747.The Employer relies onN L R. Bv.AtkinsandCo, 155 F (2d) 567 (C C A. 7),and NL. R B v Jones it Laughlin Steel Corporation,154 P (2d) 932 (C' C A 6).Since the Supreme Court granted certiorari in both cases on December 23, 1946, we see noreason to depart from Board precedentsunlessand until the Supreme Courtdirects us todo so. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITThe Petitioner seeks to include the Employer's police guards atthe South Philadelphia Works in the existing unit of productionand maintenance employees which it already represents, or, in thealternative, to represent the guards in a separate unit.The Employer,without waiving its grounds for the notion to dismiss, urges thatthey should be established in a separate unit.The record indicates that the police guards are charged with con-ventional plant-protection duties and are required to report infrac-tions of the Employer's rules by rank and file employees to theirsupervisors.It is clear from the entire record that the police guardspossess substantial monitorial duties with relation to other employeesof the Employer.Accordingly, in view of our usual policy of notincluding plant-protection personnel who have monitorial functionsin the same unit with production and maintenance employees, weshall place the police guards in a separate unit.'We find that all police guards of the Employer's South PhiladelphiaWorks, excluding sergeants, lieutenants, the captain, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Westinghouse Electric Corpo-ration, South Philadelphia Works, Lester, Pennsylvania, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) clays from the date of this Direction, under thedirection and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theMatterofThe Electric Auto-Late Company, Spark Plug Division,7L N L. R B 747 WESTINGHOUSE ELECTRIC CORPORATION63election, to determine whether or not they desire to be represented byLocal 107, United Electrical, Radio & Machine Workers of America,CIO, for the purposes of collective bargaining.MR.JAMESJ.REYNOLDS,JR., dissenting:For the reasons stated in my dissenting opinion in theMonsantoChemical Companycase,'which I find equally applicable here, Iwould dismiss the present petition.71N.L R.B 11.731242-47-vol. 72--6